Per Curiam.

The record in this case contains the evidence. On the question of usury there is no conflict and the evidence as conclusive that an amount of usurious interest was paid, which should be taken out of the note sued on. There can be aio doubt on this point. The. plaintiff below offered, at one itime, to remit 60 dollars, but afterwards withdrew the offer.
If the plaintiff* below will remit that amount in this Court the judgment will be affirmed, with costs of this Court taxed ■to the appellee, the costs below to the appellant, the defendant below.
If the plaintiff below will not remit the above amount, the Judgment will be reversed with costs, and the cause remanded for another trial.